United States Court of Appeals
                                                                   Fifth Circuit
                                                                 F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                  October 24, 2006

                                                              Charles R. Fulbruge III
                                                                      Clerk
                              No. 06-30021
                           Conference Calendar


PARVIN LALEHPARVARAN HOSSEINI,

                                      Plaintiff-Appellant,
versus

ALVIN R. SHARP,

                                        Defendant-Appellee.

                           --------------------
               Appeal from the United States District Court
                   for the Western District of Louisiana
                           USDC No. 3:05-CV-1485
                           --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Parvin Lalehparvaran Hosseini appeals the district court’s

judgment granting defendant Sharp’s motion to dismiss Hosseini’s 42

U.S.C. § 1983 complaint with prejudice for failure to state a claim

pursuant to FED. R. CIV. P. 12(b)(6).    Hosseini argues that her

allegations that Judge Sharp was not acting in a judicial capacity

when he gave her legal advice were sufficient to survive a motion

to dismiss based on judicial immunity.     She argues that the

magistrate judge was biased because she and the defendant had once

been law clerks together and that the district court’s disregard

for the law indicates that bias.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-30021
                                 -2-

     Judicial officers are entitled to absolute immunity from

damages in § 1983 actions arising out of all acts performed in the

exercise of their judicial functions.   Krueger v. Reimer, 66 F.3d

75, 77 (5th Cir. 1995).   Hosseini’s complaint alleged that Judge

Sharp spoke with Hosseini in his chambers in connection with her

brother’s interdiction proceedings over which the judge was

presiding and advised her as to what action could be taken to

express her objections to the manner in which the interdiction

proceedings were being handled.   The judge’s actions were clearly

judicial in nature and did not reflect that Judge Sharp was acting

in the capacity of legal counsel for Hosseini.   The judge’s rulings

in the interdiction proceedings were also judicial in nature.    Even

if the judge’s rulings were in error or were the result of a

malicious intent, Judge Sharp was not deprived of his immunity

because the acts were all judicial in nature.    See Mays v.

Sudderth, 97 F.3d 107, 110-11 (5th Cir. 1996).   In light of Judge

Sharp’s entitlement to absolute immunity, the district court did

not err in determining that Hosseini’s complaint failed to state a

claim.

     Hosseini has not made any showing that the magistrate judge’s

recommendation or the district court’s dismissal of the complaint

were the result of personal bias.   See United States v. Couch, 896

F.2d 78, 81 (5th Cir. 1990).

     AFFIRMED.